Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150789                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150789
                                                                    COA: 315027
                                                                    Wayne CC: 12-010051-FH
  CHARLES JEROME DOUGLAS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 7, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether People v Lockridge, 498 Mich. 358 (2015), by rendering the
  sentencing guidelines advisory and/or by employing a remedy that does not mandate
  resentencing, affects (1) whether a defendant can be afforded relief for an unpreserved
  meritorious challenge to the scoring of offense variables through a claim of ineffective
  assistance of counsel, see People v Francisco, 474 Mich. 82, 89 n 8 (2006); and (2) the
  scope of relief, if any, to which a defendant is entitled when the defendant raises a
  meritorious challenge to the scoring of an offense variable, whether preserved or
  unpreserved, and the error changes the applicable guidelines range, whether the
  defendant’s sentence falls within the corrected range or not. See id. at 89-90; see also
  People v Kimble, 470 Mich. 305, 310 (2004). The parties should not submit mere
  restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2015
           p1027
                                                                               Clerk